Citation Nr: 0007147	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, lumbar spine, with moderate limitation of motion, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative scar, palm of the left hand, removal of cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran retired in November 1970 after approximately 
thirty years of active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the previously 
assigned evaluations for the veteran's service-connected low 
back and left hand scar disabilities.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain 
and slight limitation of motion; functional impairment which 
may be attributed to the pain during the veteran's flare-ups 
is productive of moderate limitation of motion.

2.  The small area of scar tissue on the veteran's left hand 
is not tender or poorly nourished; there is no resulting 
limitation of function.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for degenerative arthritis, lumbar 
spine, with moderate limitation of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.71a, Diagnostic Codes 5003-5292, and 5295 (1999).

2.  The schedular criteria for an increased (compensable) 
evaluation for postoperative scar, palm of the left hand, 
removal of cyst, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991) 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has experienced an increase in 
the severity of his service-connected disabilities.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the evidence, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  Thus, 
the duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Low back

Based on service medical records and a February 1971 VA 
examination that revealed arthritis of the lumbar spine, in 
July 1971 the RO granted the veteran service connection for 
arthritis of the lumbar spine and awarded a 10 percent 
disability rating.  A January 1997 RO decision increased the 
veteran's low back disability rating to 20 percent, and that 
rating has remained in effect since that time.

A February 1971 VA examination report reflected a diagnosis 
of degenerative arthritis of the lumbar spine.

At a November 1971 VA examination, there was no tenderness 
over the lumbosacral spine and the veteran had lumbar flexion 
to 95 degrees and extension to 40 degrees.

At an October 1980 VA examination the veteran continued to 
complain of lower back pain.  The examiner noted that the 
veteran had moderate limitation of flexion.  The neurological 
portion of the examination was normal.  The diagnosis was 
minimal hypertrophic changes in the lumbosacral spine.  

December 1988 VA X-rays of the lumbosacral spine revealed no 
abnormal findings.

At a November 1996 VA joints examination, the veteran 
complained of constant low back pain.  Activities such as 
bending, lifting, and prolonged sitting would exacerbate the 
pain.  He also complained of pain in the left buttocks.  
Examination of the back revealed that the veteran was able to 
stand erect; no tenderness or spasm was noted.  Range of 
motion testing of the lumbar spine was flexion to 60 degrees 
and extension to 25 degrees.  The veteran did have pain on 
range of motion testing.  The diagnosis was degenerative 
arthritis in multiple joints.

The veteran underwent a VA examination in June 1998.  The 
veteran indicated that his back would flare up if he rode a 
long distance or if he did any bending or lifting.  The flare 
up would usually last from 5-10 days, 3-4 times per year.  He 
had taken Motrin for years.  The veteran had no radiation 
down his legs.  During flare-ups his back gave him "quite a 
bit of difficulty."  When describing the flare-ups, and any 
resultant limitation during the flare-ups, the examiner 
commented that "it appears that this man is almost unable to 
do anything as far as his back is concerned during these 
flare-ups when it does flare-up."  The examiner stated that 
the veteran was not having any problem with his back at the 
time of the examination and that the back examination was not 
"extremely unusual" for someone the veteran's age.  X-rays 
revealed a compression fracture (L-1) with degenerative 
changes of the lumbar spine.  Range of motion testing 
revealed: flexion, 0-80 degrees; extension, 0-25 degrees; 
lateral flexion, 0-35 degrees bilaterally; and rotation, 0-30 
degrees bilaterally.  The diagnosis was degenerative 
lumbosacral spine with L-1 compression fracture, old.

The veteran's low back disability is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5292.  Diagnostic Code 5292 provides 
that a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires moderate limitation of motion, and a 40 
percent evaluation requires severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain, a 20 percent 
evaluation is warranted for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The Board notes that the veteran's service-connected low back 
disability also includes arthritis, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5010.

The Board finds that the veteran's low back disability is 
productive of only slight limitation of motion.  However, 
when considering the functional impairment which may be 
attributed to the pain during the veteran's flare-ups (see 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§  4.40, 4.45) the Board finds that the currently assigned 
20 percent disability evaluation is appropriate.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  However, even 
taking into account the pain on movement of the lumbar spine, 
severe limitation of motion of the lumbar spine or severe 
impairment due to lumbar strain has not been demonstrated, 
and thus, the preponderance of the evidence is against an 
evaluation in excess of 20 percent under Diagnostic 
Code 5292.  In this regard, the Board notes that the most 
recent VA examination showed that the veteran had forward 
flexion to 80 degrees.

An evaluation in excess of 20 percent is also not in order 
under Diagnostic Code 5295, because the schedular criteria 
for that rating have not been met.  For example, while there 
is some X-ray evidence of osteoarthritic changes, there has 
been no showing of loss of lateral spine motion, listing of 
the spine, a positive Goldthwait's sign, or marked limitation 
of forward bending.

The Board observes that the veteran was recently diagnosed 
with degenerative disc disease.  However, service connected 
has not been established for disc pathology.  The Board notes 
that the L-1 compression fracture was not demonstrated until 
several years after service.  Even if service connection was 
in effect for disc disease, the medical evidence does not 
show intervertebral disc syndrome productive of severe 
impairment, with recurring attacks of symptoms, which would 
warrant a disability rating of 40 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  In fact, the veteran has not 
complained of radiating pain, and the VA examinations contain 
no significant neurological findings.

As the Board has found that the preponderance of the evidence 
is against a rating in excess of 40 percent for the veteran's 
low back disability, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Left hand scar

The June 1998 VA examiner indicated that he was unable to 
find "any definite scar" on the veteran's left hand, but a 
small nodule in the mid-palm section was noted.  The veteran 
remarked that he had good function in the left hand except 
for the index finger which was slightly stiff and did not 
close completely.  The scar (nodule) was nontender.  He was 
able to touch his thumb without difficulty with his finger, 
and he had good grip in the left hand.  The examiner observed 
that the nodule appeared to be scar tissue from a previous 
surgery.  The diagnosis was residuals of bilateral surgery, 
Dupuytren's contracture, with good function and negative X-
rays.

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, or which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804.  Other scars are rated on the limitation of 
function of the body part which they affect.  38 C.F.R. 
4.118, Diagnostic Codes 7805.  While, on examination, a small 
area of scar tissue was noted on the veteran's left hand, the 
scar tissue was not found to be tender or poorly nourished.  
Moreover, there is no convincing evidence that the scar 
results in any limitation of function of the hand.  
Accordingly, the preponderance of the evidence is against the 
assignment of a compensable evaluation for the veteran's left 
hand scar.

The potential application of 38 C.F.R. § 3.321(b)(1) has been 
considered.  However, the Board finds that in this case, the 
disability picture presented as to the disabilities in 
question is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's low back 
disability and/or left hand scar have resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in reviewing the issues before the Board, 
consideration has been given to the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit more 
favorable determinations than set forth in this decision.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis, lumbar spine, with moderate 
limitation of motion, is denied.

Entitlement to an increased (compensable) evaluation for 
postoperative scar, palm of the left hand, removal of cyst, 
is denied.


REMAND

By rating decision in October 1998, the RO reduced the 
evaluation for the veteran's service-connected hearing loss 
to 30 percent.  In a statement dated October 23, 1998 (and 
received October 26, 1998) the veteran effectively expressed 
disagreement (when read in light of the veteran's August 1998 
substantive appeal) with the reduction.  Under the 
circumstances, the record shows that he has effectively 
initiated an appeal from the October 1998 rating decision.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the October 1998 rating 
decision which reduced the evaluation for 
the veteran's service-connected hearing 
loss to 30 percent.  The veteran should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from this 
determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST	
	Acting Member, Board of Veterans' Appeals


 



